Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-20 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 2/28/2020 are acceptable for examination proceedings.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a  in claim 1, 8, and 14. This element is shown as item element 332 in Fig. 3, Fig. 5, and Para. [0117].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 14 includes the memory device, however, the specification does not clearly define what the memory device is, or how it is differentiated from the storage mediums which are disclosed in the specification, therefore, the broadest reasonable interpretation of the claim is that the memory device could include transitory signals, or any other suitable memory for storing).

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bergman (US PG Pub: 2014/0031992).
8.	Regarding claim 1, Bergman discloses: 
	A building management system comprising: building equipment operable to affect a physical state or condition of a building (e.g., It is contemplated that the HVAC controller(s) 18 may be configured to control the comfort level in the building or structure by activating and deactivating the HVAC component(s) 6 in a controlled manner. The HVAC controller(s) 18 may be configured to control the HVAC component(s) 6 via a wired or wireless communication link 20. In some cases, the HVAC controller(s) 18 may be a thermostat, such as, for example, a wall mountable thermostat, but this is not required in all embodiments. Such a thermostat may include (e.g. within the thermostat housing) or have access to a temperature sensor for sensing an 
a system manager coupled to the building equipment via a system bus, the system manager comprising a schedule manager configured to control a first operation schedule of the building equipment (e.g.,  The HVAC controller(s) 18 may be configured to control the HVAC component(s) 6 via a wired or wireless communication link 20. In some cases, the HVAC controller(s) 18 may be a thermostat, such as, for example, a wall mountable thermostat, but this is not required in all embodiments. Such a thermostat may include (e.g. within the thermostat housing) or have access to a temperature sensor for sensing an ambient temperature at or near the thermostat. In some instances, the HVAC controller(s) 18 may be a zone controller, or may include multiple zone controllers each monitoring and/or controlling the comfort level within a particular zone in the building or other structure) (thermostat as a HVAC controller is interpreted as a system manager) (Para. [0019], Fig. 2) 
          combined schedules configured to be controlled by the schedule manager, the combined schedules comprising a first schedule object, the first schedule object configured to control both a first setpoint of the building equipment and the first operation schedule of the building equipment (e.g., In some cases, for example, the HVAC controller 18 may be configured to receive and/or download an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, and/or the like. In some instances, the HVAC controller 18 may 
	and a client device configured to communicate with the schedule manager to modify the first operation schedule of the building equipment to include the first schedule object (e.g., The one or more web pages may be accessed and viewed by a user through the user interface of the remote device 62 over the wide area network 102 and/or a second network 108, as described herein. In some cases, the one or more web pages may provide a virtual user interface 68 (FIG. 3) for controlling the HVAC controller 18. Through the one or more web pages forming the virtual user interface 68, a user may respond to alerts and may enter or change various HVAC operating parameters including, but not limited, to temperature set points, humidity set points, starting times, ending times, schedule times, diagnostic limits, and/or the like, as well as respond to one or more alerts) (user interface is a client device) (Para. [0051], also refer to Para. [0058] for modification of schedule by user).
9.	Regarding claim 2, Bergman discloses:
	The building management system of claim 1, wherein the first schedule object includes a first setpoint value for the building equipment (e.g.,  The master HVAC operating schedule may include HVAC scheduling data including starting times, ending times, operating modes, and/or operating parameter set points. In some cases, the master HVAC operating schedule may include HVAC scheduling data for at least one day and, in some cases, up to 366 days or more In some cases, the master HVAC operating schedule may contain two or more schedulable time periods per day, where each time period may have a corresponding operating parameter set point and/or operating mode (e.g. heating or cooling). This is just one example) (Para. [0052]).  

	Regarding claim 3, Bergman discloses: 
	The building management system of claim 2, wherein the first schedule object includes a first weekly operation schedule for the building equipment (e.g., The controller 118 may deliver the basic HVAC schedule to the HVAC controller 18 over a wide area network 102 via the input/output port 110 of the external server 66. In some cases, the controller 118 may be configured to deliver the basic HVAC schedule in accordance with a predetermined schedule (e.g. once every 24 hours, 48 hours, 72 hours, weekly, bi-weekly, etc.)) (Para. [0058]). 
11.	Regarding claim 4, Bergman discloses: 
	The building management system of claim 3, wherein the client device is configured to modify the first schedule object to change one or more of the first setpoint value and the first weekly operation schedule (e.g., The controller 118 may deliver the basic HVAC schedule to the HVAC controller 18 over a wide area network 102 via the input/output port 110 of the external server 66. In some cases, the controller 118 may be configured to deliver the basic HVAC schedule in accordance with a predetermined schedule (e.g. once every 24 hours, 48 hours, 72 hours, weekly, bi-weekly, etc.). Alternatively, or in addition, the controller 118 may be programmed to deliver an updated basic HVAC schedule to the HVAC controller 18 in response to a change or an update to the master HVAC schedule stored in the data storage device 114. The change or update may be a change or update initiated by a user. The change or update to the master HVAC schedule may be initiated by the user over a wide area network 102 via a virtual user interface 68 using a remote device 62) (Para. [0058]).
12.	Regarding claim 5, Bergman discloses: 
	The building management system of claim 3, wherein the client device is configured to create a second schedule object configured to control both a second setpoint of the building 
13.	Regarding claim 6, Bergman discloses: 
	The building management system of claim 5, wherein the second schedule object includes a second setpoint value for the building equipment, the second setpoint value being different than the first setpoint value(e.g., In some cases, the scheduling module 126 may include a scheduling tool 128 for guiding a user through building their own master HVAC schedule. In some cases, the scheduling tool 128 may be an application programming interface (API) that may be stored in the data storage device 114, and that may cause the controller 118 to display a series of web pages that may prompt a user to enter information regarding their daily schedule and preferred comfort levels. Additionally, through the one or more web pages displayed by the 
14.	Regarding claim 7, Bergman discloses: 
	The building management system of claim 6, wherein the second schedule object includes a second weekly operation schedule for the building equipment, the second weekly operation schedule being different than the first weekly operation schedule  (e.g., The processor 64, for example, may operate in accordance with a control algorithm that provides temperature set point changes, humidity set point changes, schedule changes, start and end time changes, window frost protection setting changes, operating mode changes, and/or the like. At least a portion of the control algorithm may be stored locally in the memory 72 of the HVAC controller 18 and, in some cases, may be received from an external web service over the second network. The control algorithm (or portion thereof) stored locally in the memory 72 of the HVAC controller 18 may be periodically updated in accordance with a predetermined schedule (e.g. once every 24 hours, 48 hours, 72 hours, weekly, monthly, etc.), updated in response to any changes to the control algorithm made by a user, and/or updated in response to a user's request. The updates to the control algorithm or portion of the control algorithm stored in the memory 72 may be received from an external web service over the second network. In some cases, the control algorithm may include settings such as set points) (Para. [0033]).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 8-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of Wacker (US PG Pub: 2005/0040248).
16.	Regarding claim 8, Claim 8 recites a system manager for a building equipment that implement the building management system of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 is also applies to claim 9.
	Bergman teaches the user interface to modify the first operation schedule of the building equipment but does not specifically teach that include at least one analog setpoint value for the building equipment.
	Wacker teaches that include at least one analog setpoint value (e.g., The hardware component of the output actuation may be implemented through an analog interface set from the thermostat. Analog control and interface to the modulation may be controlled through software algorithm PID and staging information) (Para. [0121]) for the building equipment (e.g., The present thermostat may provide modulated/analog control of an air management system and discrete/digital control of the same or another air management system. This thermostat may provide modulating control of a single stage of heating and/or cooling) (Para. [0017]).

17.	Regarding claim 9, the combination of Bergman and Wacker teaches the system manager of claim 8, wherein the user interface is configured to allow the client device to modify the first operation schedule to select a data type for the first operation schedule, the data type including one or more of [an analog data type] and a binary data type  (e.g., The controller 118 may deliver the basic HVAC schedule to the HVAC controller 18 over a wide area network 102 via the input/output port 110 of the external server 66. In some cases, the controller 118 may be configured to deliver the basic HVAC schedule in accordance with a predetermined schedule (e.g. once every 24 hours, 48 hours, 72 hours, weekly, bi-weekly, etc.). Alternatively, or in addition, the controller 118 may be programmed to deliver an updated basic HVAC schedule to the HVAC controller 18 in response to a change or an update to the master HVAC schedule stored in the data storage device 114. The change or update may be a change or update initiated by a user. The change or update to the master HVAC schedule may be initiated by the user over a wide area network 102 via a virtual user interface 68 using a remote device 62) (Para. [0058]).
	Wacker teaches user interface is configured to allow the client device to modify the first operation schedule to select a data type for the first operation schedule (e.g., To insert changes, the user may click on "Modify", which may bring up the screen shown in FIG. 9h, where the user may enter the times of occupancy for the various days of the week. FIG. 9i shows the screen 
18.	Regarding claim 10, the combination of Bergman and Wacker teaches the system manager of claim 9 wherein Wacker further teaches when the data type is the analog data type (Refer to Para. [0121]), the user interface is configured to allow the client device to modify the first operation schedule to select a measurement unit of the analog data type (e.g., To insert changes, the user may click on "Modify", which may bring up the screen shown in FIG. 9h, where the user may enter the times of occupancy for the various days of the week. FIG. 9i shows the screen where one may enter the temperature set points for heating and cooling for the events of a space that is occupied, unoccupied and the standby mode) (Para. [0089]), where the measurement unit corresponds to the analog data type (Refer to Para. [0121]).
19.	Regarding claim 14, Claim 14 recites a client device for a building equipment that implement the system manager for a building management system of claim 8, with substantially the same limitations, respectively. Therefore the rejection applied to claim 8 is also applies to claim 14.  Bergman further teaches a client device, comprising: a memory device configured to store instructions that, when executed on one or more processors, allow the client device to communicate with a system manager for a building management system (e.g., FIG. 3 is a schematic view of an illustrative HVAC controller 18 that may be accessed and/or controlled from a remote location over the first network 54 and/or the second network 58 (FIG. 2) using a 
20.	Regarding claim 15-16, as to claim 15-16, applicant is directed to the citation for claim 9-10, respectively above.
21.	Claims 11-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of Wacker, and further in view of Pickard (US PG Pub: 2020/0073419).
22.	Regarding claim 11, the combination of Bergman and Wacker teaches the system manager of claim 10 but does not specifically teach system the user interface is configured to allow the client device to select additional building equipment to operate with the first operation schedule, the additional building equipment based on the measurement unit.
	Pickard teaches the user interface is configured to allow the client device to select additional building equipment  (e.g., Thermostats 706 menu option permits a user to select individual thermostats 102 or groups of thermostats 102 to modify the settings of Schedules 708 menu option permits a user to select schedules to edit or select for operation) (Para. [0066], Fig. 7) to operate with the first operation schedule, the additional building equipment based on the measurement unit (Refer to Fig. 6, where user can name the schedule as per element 602, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Bergman, Wacker and Pickard before him/her, to modify the combined teachings of Bergman, and Wacker to include the select additional building equipment to operate with the first operation schedule teachings of Pickard with the motivation to managing operation of environmental conditioning equipment configured in groups (Pickard: Para. [0001]).
23.	Regarding claim 12, the combination of Bergman, Wacker, and Pickard teaches the system manager of claim 11, wherein Wacker further teaches the user interface (e.g., An illustrative example of thermostat 11 may be a prototype programmable thermostat, model T7350, built by Honeywell International Inc. in Minneapolis, Min. The configuration tool 12 application software and a 10 pin serial interface module may be compatible with the following PDA hardware platforms: Palm.TM. m105; Palm.TM. m100; Palm.TM. Vx Series; Palm.TM. VII Series; Palm.TM. III Series; Palm.TM. i705; Palm.TM. Zire71; Palm.TM. TungstenT; and TRGPro.TM.. The application code may be compatible with PALM OS.TM. software version 3.5.x. "OS" is an operating system of a Palm.TM. platform. Thermostat 11 may have serial communications to allow communications with installer configuration tool 12 and a sub-base 14. Thermostat 11 may be configured using an installer setup through the thermostat keys 15 for basic setup functions.) (Para. [0054]) is configured to allow the client device to specify an analog setpoint value (e.g., The hardware component of the output actuation may be implemented through an analog interface set from the thermostat. Analog control and interface to the 
24.	Regarding claim 13, the combination of Bergman and Wacker teaches the system manager of claim 12 wherein Wacker further teaches the user interface is configured to allow the client device to specify a time at which to apply the analog setpoint value (e.g., The hardware component of the output actuation may be implemented through an analog interface set from the thermostat. Analog control and interface to the modulation may be controlled through software algorithm PID and staging information) (Para. [0016]) to the first operation schedule (e.g., FIGS. 14a-14m are screens showing steps for scheduling various temperature set points on different days, selecting fan operation, selecting heating and cooling stages, selecting sensor location, loading the program for a particular facility and saving the current thermostat configuration) (Para. [0032]).
25.	Regarding claim 17-19, as to claim 17-19, applicant is directed to the citation for claim 11-13, respectively above.
26.	Regarding claim 20, the combination of Bergman, Wacker, and Pickard teaches the client device of claim 19, wherein Wacker further teaches the client device is configured to specify one or more days during which the analog setpoint value (e.g., The hardware component of the output actuation may be implemented through an analog interface set from the thermostat. Analog control and interface to the modulation may be controlled through software algorithm PID and staging information) (Para. [0016]) is applied to the second operation schedule (e.g., 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116